DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (Pub. No.: US 2019/0318283 A1; hereinafter Kelly) in view of KIM et al (Pub. No.: US 2019/0378611 A1; hereinafter KIM) 
               Consider claims 1, 8, and 15, Kelly clearly shows and discloses a non-transitory computer-readable medium, a method, and a multi-modal portal system for providing one or more video notifications to a multi- sensor hub based on a profile configuration associated with a client user comprising: a memory storing one or more computer-readable instructions (paragraphs: 101 and fig. 1 and 6); and a processor configured to execute the one or more computer-readable instructions to: identify one or more schedules associated with the client user based on the profile configuration  (paragraphs: 0099 and fig. 13, labels: 1302 ); retrieve one or more video notifications associated with the one or more schedules  (paragraphs: 0060, and 0099); establish a visual interface connection to the multi-sensor hub associated with the client user based on the profile configuration  (paragraphs: 0099, 0120, 125 and fig. 14-16); and provide, via the visual interface connection, the one or Kelly does not specifically disclose another example for the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub.
                In the same field of endeavor, KIM clearly specifically disclose another example for the one or more video notifications to the multi-sensor hub for display on a display device associated with the multi-sensor hub (paragraphs: 0037-0038, 0059, 116 and fig. 5 and fig. 7B).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of KIM into teaching of Kelly for the purpose of show more example for displaying a notification to the multi-sensor hub.    
             
               Consider claims 2, 9 and 16, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: receive, via the visual interface connection, one or more responses from the client user, wherein the one or more responses are based on the one or more video notifications, wherein the one or more responses comprise a video response, a verbal-only response, or a non-responsive response (Kelly: abstract, paragraphs: 0034, and 0095).
               Consider claims 3, 10, and 17, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: create an activity log that logs activity associated with the one or more schedules (Kelly: abstract, paragraphs: 0082, and 0099 and fig. 9, label 905-908, and fig. 13, label 1305).                              
                Consider claims 4, 11, and 18, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: provide, via the visual interface connection, one or more additional video notifications to the client device based on the one or more responses (Kelly: paragraphs: 0095).      
                 Consider claims 5, and 12, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: provide a response notification to a trusted user based on the profile configuration and the one or more responses (Kelly: paragraphs: 0045, 0054, and 0076).      
                Consider claims 6, 13, and 19, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: receive from the trusted user a video call-in request based on the response notification (Kelly: paragraph: 0054); and establish, via the visual interface connection, a video call connection between the multi- hub device and a network device associated with the trusted user based on the profile configuration, wherein the video call connection allows for communication between the trusted user and the client user (Kelly: paragraphs: 0054).            
             
     Consider claims 7, 14, and 20, Kelly and KIM clearly show the method and the multi-modal portal system, wherein the processor is further configured to execute one or more instructions to: create the profile configuration associated with the client user (Kelly: paragraphs: 0057 and fig. 2, label 224 and 212); associate a trusted user with the profile configuration (Kelly: fig. 2, label 210, paragraphs: 0031); associate the client device with the client user (Kelly: fig. 2, label 118; paragraphs: 0032); associate a network device with the trusted user (Kelly: paragraphs: 0031 – 0032, 0057); associate the one or more scheduled notifications with the client user (Kelly: fig. 2, label 203 and 208; paragraphs: 0038, 0056, 0080); and associate one or more video notifications with the one or more scheduled notifications (Kelly: abstract, paragraphs: 0054, 0070, 0086, and 0101 and fig. 9).  

     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656